EXHIBIT 21.1 LIST OF SUBSIDIARIES(1) Dynamic Elite International Limited, a British Virgin Islands Company Tianjin Junhe Management Consulting Co., Ltd., a company organized as a Wholly-Foreign Owned Enterprise under the laws of the PRC Tianjin Joway Shengshi Group Co., Ltd., a PRC company Liaoning Joway Technology Engineering Co., Ltd., a PRC company and wholly-owned subsidiary of Tianjin Joway Shengshi Group Co., Ltd. Tianjin Joway Decoration Engineering Co., Ltd., a PRC company and wholly-owned subsidiary of Tianjin Joway Shengshi Group Co., Ltd. Tianjin Oriental Shengtang Import& Export Trading Co., Ltd., a PRC company and wholly-owned subsidiary of Tianjin Joway Shengshi Group Co., Ltd. Please see the following chart for our corporate structure:
